Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toriyama (U.S. Patent Pub. No. 2014/0357012) of record.
	Regarding Claim 1
	FIGS. 1 and 6 of Toriyama disclose a method for manufacturing a MEMS structure, comprising: providing a MEMS [0006] substrate (P1) having a first surface; forming a first buffer layer (92) on the first surface of the MEMS substrate; annealing the first buffer layer (P4); and forming a first roughening layer (94) on the first buffer layer. The limitation “a lattice constant of the first buffer layer is altered from being out of a lattice constant range defined by a lattice constant of the MEMS substrate and a lattice constant of the first roughening layer to being within the lattice constant range through annealing” is related to material property. Toriyama discloses identi-cal or substantially oC, Para. 46). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.

	Regarding Claim 3
	FIG. 6 of Toriyama discloses the first buffer layer (92) is an indium tin oxide layer [0105], and an annealing temperature for annealing the first buffer layer is higher than about 200 degrees Celsius [0046].
	
Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Pub. No. 2005/0146835), in view of Toriyama.
	Regarding Claim 1

Hsu fails to explicitly disclose “annealing the first buffer layer”; and “a lattice constant of the first buffer layer is altered from being out of a lattice constant range defined by a lattice constant of the MEMS substrate and a lattice constant of the first roughening layer to being within the lattice constant range through annealing”.
	FIG. 1 of Toriyama discloses a similar method for manufacturing a MEMS [0006] structure, comprising: annealing the first buffer layer (P4). The limitation “a lattice constant of the first buffer layer is altered from being out of a lattice constant range defined by a lattice constant of the MEMS substrate and a lattice constant of the first roughening layer to being within the lattice constant range through annealing” is related to material property. Hsu as modified by Toriyama discloses identi-cal or substantially identical composi-tions (ITO and silicon nitride, Para. 17 of Hsu) and performed by identical or substantially identical processes (annealed at a temperature higher than about 200 oC, Para. 46 of Toriyama). Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. 
.

Claims 4 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Toriyama, in view of Xu (U.S. Patent Pub. No. 2004/0164649) of record.
	Regarding Claim 4
	Hsu as modified by Toriyama discloses Claim 1. 
Hsu as modified by Toriyama fails to explicitly disclose “the first roughening layer comprises a surface roughness in a range of from about 0.8 µm to about 2 µm”.
	FIG. 5 of Xu discloses a similar method for manufacturing a MEMS structure, comprising: forming a first roughening layer (88) on the first buffer layer (91), wherein the first roughening layer comprises a surface roughness in a range of from about 0.8 µm to about 2 µm [0075]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Hsu, as taught by Xu. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of broadening working frequency range (Para. 13 of Xu).

	Regarding Claim 30
	FIG. 5 of Xu discloses a thickness of the first roughening layer (88) is greater 5than a thickness of the first buffer layer (91).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Toriyama, in view of Chambers (U.S. Patent Pub. No. 2004/0259378) of record.
	Regarding Claim 5
	Hsu as modified by Toriyama discloses Claim 1, wherein the first roughening layer (26) is silicon nitride [0017]. 
Hsu as modified by Toriyama fails to explicitly disclose forming the first silicon nitride roughening layer comprises “supplying a plurality of precursors comprising silane (SiH4), ammonia (NH3), and nitrogen gas (N2)”.
	FIG. 3 of Chambers discloses a similar method for manufacturing silicon nitride, wherein forming the first roughening layer (335) comprises supplying a plurality of precursors comprising silane (SiH4), ammonia (NH3), and nitrogen gas (N2) [0031]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Hsu, as taught by Chambers. The ordinary artisan would have been motivated to modify Hsu in the above manner, because this is a common method used to form silicon nitride.

Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Toriyama, in view of Shen (U.S. Patent Pub. No. 2017/0341933) of record.
	Regarding Claim 7
	Hsu as modified by Toriyama discloses Claim 1. 
Hsu as modified by Toriyama fails to disclose “bonding the MEMS substrate to a CMOS substrate via a pillar on the first surface”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Hsu, as taught by Shen. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of various applications (Para. 12 of Shen).

	Regarding Claim 8
	FIG. 7 of Shen discloses removing the first buffer layer (504) and the first roughening layer (506) from a region of the first surface to be connected to the pillar.

Claims 9 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Fukunaga (U.S. Patent Pub. No. 2009/0267109), in view of Shen (U.S. Patent Pub. No. 2017/0341933) of record, in view of Liu (U.S. Patent Pub. No. 2005/0030451). 
 	Regarding Claim 9
	FIG. 5 of Xu discloses a method for manufacturing a MEMS structure, comprising: providing a MEMS substrate (92) having a first surface; forming a first buffer layer (91) on the first surface of the MEMS substrate; and forming a first roughening layer (88) on the first buffer layer; providing a CMOS substrate (84) having a second surface; forming a second buffer layer (80) on the second surface of the CMOS substrate. 

	However, Xu discloses the first buffer layer is ITO [0074]; further Fukunaga discloses a similar method of forming an ITO layer, comprising: forming an In2O3 layer having a bixbyite cubic structure by sputtering, and annealing at a temperature above 200 oC to form crystalized ITO [0124]. The limitation “has a rhombohedral corundum type structure” is related to material property. Fukunaga discloses an identi-cal or substantially identical composi-tion and performed by an identical or substantially identical process. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01. It would have been obvious to one of ordinary skill in the art to form the second buffer layer “having a bixbyite cubic structure” and “annealing the second buffer layer, the second buffer layer has a rhombohedral corundum type structure after annealing”, because mere duplication of processes has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Xu, as taught by Fukunaga. The 
Xu as modified by Fukunaga fails to disclose “forming a second roughening layer on the second buffer layer; and bonding the MEMS substrate to the CMOS substrate through a pillar contacting the first surface and the second surface”.
	FIG. 9 of Shen discloses a similar method for manufacturing a MEMS structure, comprising: providing a CMOS substrate (902) having a second surface; forming a second buffer layer (810) on the second surface of the CMOS substrate; forming a second layer (706) on the second buffer layer; and bonding the MEMS substrate to the CMOS substrate through a pillar (704) contacting the first surface and the second surface. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Xu, as taught by Shen. The ordinary artisan would have been motivated to modify Xu in the above manner for the purpose of various applications (Para. 12 of Shen).
Xu as modified by Fukunaga and Shen fails to explicitly disclose the second layer having a roughening surface.
FIG. 1 of Liu discloses a similar method for manufacturing a CMOS structure, comprising forming a second buffer layer (106) on the second surface of the CMOS substrate (104); forming a second roughening layer (108) on the second buffer layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Xu, as taught by Liu. The 

	Regarding Claim 12
	FIG. 9 of Shen discloses removing the second buffer layer (810) and the second roughening layer (706) from a bonding area at the second surface prior to bonding the MEMS substrate (502) to the CMOS substrate (802).

Claims 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Xu, Shen, Fukunaga and Liu, in view of Tsai (U.S. Patent Pub. No. 2016/0145095) of record.
	Regarding Claim 10
	Xu as modified by Shen, Fukunaga and Liu discloses Claim 9. 
Xu as modified by Shen, Fukunaga and Liu fails to disclose “defining a bump at the second surface of the CMOS substrate prior to forming the second buffer layer”.
	FIG. 6 of Tsai discloses a similar method for manufacturing a MEMS structure, comprising: defining a bump (602) at the second surface of the CMOS substrate prior to forming the second buffer layer (114).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Xu, as taught by Tsai. The ordinary artisan would have been motivated to modify Xu in the above manner for the purpose of improving manufacturing processes and device structures (Para. 2 of Tsai).


	FIG. 7 of Tsai discloses a thickness of the bump is less than a height of the pillar (708).

Claims 21 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Shen (U.S. Patent Pub. No. 2017/0341933) of record, in view of Liu (U.S. Patent Pub. No. 2005/0030451), in view of Chu (U.S. Patent Pub. No. 2010/0214230). 
	Regarding Claim 21
	FIG. 9 of Shen discloses a method for manufacturing a MEMS structure, comprising: providing a MEMS substrate (502) having a first surface; providing a CMOS substrate (902) having a second surface; and bonding the MEMS substrate to the CMOS substrate through a pillar (704) contacting the first surface and the second surface. 
Shen fails to disclose “forming a second buffer layer on the second surface of the CMOS substrate; annealing the second buffer layer, the lattice constant of the second buffer layer after annealing is between about 0.5431 nm and about 0.5507 nm; forming a second roughening layer on the second buffer layer”.
	FIG. 1 of Liu discloses a similar method for manufacturing a CMOS structure, comprising forming a second buffer layer (106) on the second surface of the CMOS substrate (104); forming a second roughening layer (108) on the second buffer layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Shen, as taught by Liu. The 
Shen as modified by Liu fails to disclose “annealing the second buffer layer, the lattice constant of the second buffer layer after annealing is between about 0.5431 nm and about 0.5507 nm”.
	However, Liu discloses the second buffer layer (106) is ITO [0015]; and FIG. 2 of Chu discloses a similar method of forming an ITO layer, comprising: annealing the ITO second buffer layer at a temperature above 200 oC [0025]. The limitation “the lattice constant of the second buffer layer after annealing is between about 0.5431 nm and about 0.5507 nm” is related to material property. Chu discloses an identi-cal or substantially identical composi-tion and performed by an identical or substantially identical process. Where the claimed and prior art products are identi-cal or substantially identical in structure or composi-tion, or are produced by identical or substantially identical processes, a prima facie case of either antici-pation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP2112.01.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Shen, as taught by Chu. The ordinary artisan would have been motivated to modify Shen in the above manner for the purpose of reducing manufacturing cost (Para. 16 of Chu).

	Regarding Claim 27
.

Claims 22-24 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Shen, Liu and Chu, in view of Xu (U.S. Patent Pub. No. 2004/0164649) of record.
	Regarding Claim 22
	Shen as modified by Liu and Chu discloses Claim 21. 
Shen as modified by Liu and Chu fails to explicitly disclose “forming a first buffer layer (91) on the first surface of the MEMS substrate prior to bonding the MEMS substrate to the CMOS substrate; and forming a first roughening layer (88) on the first buffer layer”.
	FIG. 5 of Xu discloses a similar method for manufacturing a MEMS structure, comprising: forming a first buffer layer (91) on the first surface of the MEMS substrate prior to bonding the MEMS substrate to the CMOS substrate; and forming a first roughening layer (88) on the first buffer layer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Shen, as taught by Xu. The ordinary artisan would have been motivated to modify Shen in the above manner for the purpose of broadening working frequency range (Para. 13 of Xu).
		
	Regarding Claim 23
	Xu discloses the first roughening layer comprises a surface roughness in a range of from about 0.8 µm to about 2 µm [0075].

	Regarding Claim 24
	Chu discloses annealing the first buffer layer by an annealing temperature higher than about 200 degrees Celsius prior to forming the first roughening layer [0025].

	Regarding Claim 26
	FIG. 5 of Xu discloses the second buffer layer comprises indium tin oxide [0073].

Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Shen, Liu and Chu, in view of Chambers (U.S. Patent Pub. No. 2004/0259378) of record.
	Regarding Claim 25
	Shen as modified by Liu and Chu discloses Claim 21. Liu further discloses the second roughening layer (108) is silicon nitride [0015]. 
Shen as modified by Liu and Chu fails to explicitly disclose “a depositing temperature for forming the second roughening layer is less than about 400 degrees Celsius”.
	FIG. 3 of Chambers discloses a similar method for manufacturing silicon nitride, wherein a depositing temperature for forming the second roughening layer is less than about 400 degrees Celsius [0031]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Shen, as taught by Chambers. The ordinary artisan would have been motivated to modify Shen in the above manner for the purpose of improving processes.

Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Shen, Liu and Chu, in view of Chen (U.S. Patent Pub. No. 2017/0210612) of record.
	Regarding Claim 28
	Shen as modified by Liu and Chu discloses Claim 21. 
Shen as modified by Liu and Chu fails to disclose “the pillar comprises a first portion and a second portion, wherein the first portion comprises a metal material, and the second portion (218) comprises a semiconductor material”.
	FIG. 2 of Chen discloses a similar method for manufacturing a MEMS structure, wherein the pillar comprises a first portion and a second portion, wherein the first portion comprises a metal material (208), and the second portion (218) comprises a semiconductor material [0021].
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Shen, as taught by Chen. The ordinary artisan would have been motivated to modify Shen in the above manner for the purpose of limiting contact area (Para. 14 of Chen).

Claim 29 rejected under 35 U.S.C. 103 as being unpatentable over Hsu and Toriyama, in view of Chen (U.S. Patent Pub. No. 2017/0210612) of record.
	Regarding Claim 29
	Hsu as modified by Toriyama discloses Claim 1, wherein a first side of the first roughening layer is in contact with the first buffer layer. 

	FIG. 2 of Chen discloses a similar method for manufacturing a MEMS structure, wherein second side of the first roughening layer (210) opposite to the first side is entirely exposed to an air gap.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Hsu, as taught by Chen. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of limiting contact area (Para. 14 of Chen).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 9 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892